DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the reply received on 11/27/2020.
Any rejection from the previous office action, which is not restated here, is withdrawn.
Status of the claims
Claims 48-76 were pending in the application. Claims 51-54, 57-60 and 76 were withdrawn. Claims 48, 49, 50, 51, 53, 55, 56, 57, 58, 59, 60, 61, 62, 63, 68, 69, 71, 72, 73, 74, 76 were amended. Claims 77-80 are new claims.  Claims 65-66, 70, 75 have been cancelled. Claims 48-50, 55, 56, 61-64, 67- 69, 71-74, 77-80 are presented for examination on the merits.
Terminal Disclaimer
The terminal disclaimer filed on 2/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 16/470,162, 16/470,172, 16/470,179, 16/469,960, 16/469,991 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
                                                                    Rejoinder
Withdrawn claims 51-54, 57-60 and 76, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7/10/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for allowance

The following is an examiner’s statement of reasons for allowance: The closest prior art is that of Schott (The New England Journal of Medicine, 1998, cited in the IDS dated 10/25/2019) and Susilo (US 2005/00124036). The references do not anticipate nor make prima facie obvious the instantly claimed invention in view of Applicants’ amendments and arguments filed on 11/27/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/Marcela M Cordero Garcia/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        

MMCG 02/2021